[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1714

                        JAARAH SALIFU,

                         Petitioner,

                              v.

           IMMIGRATION AND NATURALIZATION SERVICE,

                         Respondent.

                                         

            ON PETITION FOR REVIEW OF AN ORDER OF

               THE BOARD OF IMMIGRATION APPEALS
                                         

                            Before

                    Torruella, Chief Judge,                                                      

                Aldrich, Senior Circuit Judge,                                                         

                  and Boudin, Circuit Judge.                                                       

                                         

John J.  Loscocco and Barker,  Epstein and Loscocco  on brief  for                                                               
petitioner.
Ellen   Sue  Shapiro,   Senior  Litigation   Counsel,  Office   of                                
Immigration Litigation,  Civil Division, Department  of Justice, Frank                                                                              
W.  Hunger, Assistant Attorney General, Civil Division, and Richard M.                                                                              
Evans, Assistant Director, on brief for respondent.             

                                         

                      February 19, 1998
                                                                                              
     Per Curiam.   Jaarah Salifu  appeals a  decision of  the                           

Board of Immigration Appeals,  which affirmed an  immigration

judge's denial of her petition for asylum  and withholding of

deportation.  8 U.S.C.    1158, 1253(h).  We affirm.

     Salifu, a native of Ghana, attempted to enter the United

States through John F. Kennedy Airport in New York on July 1,

1993.  The Immigration and Naturalization Service paroled her

into the United  States and began exclusion  proceedings.  At

an exclusion  hearing on  November 9,  1993, Salifu  conceded

excludability but  petitioned for  asylum and withholding  of

deportation, alleging that she feared persecution in Ghana on

the basis  of her political opinion.  Evidentiary hearings on

the petition were held  before an immigration judge  on March

30 and August 25, 1994.  

     Salifu's asylum affidavit states that she was a regional

organizing  secretary of  Ghana's New Patriotic  Party, which

opposed the ruling junta in  an election on November 3, 1992.

The  next   day,  Salifu  participated  in   a  demonstration

protesting fraud  in the  election.   The demonstrators  were

dispersed by  army  and police  officers,  and a  curfew  was

imposed on the area.  On November 6, police officers arrested

Salifu  at home  and  took  her to  a  police station.    The

affidavit states  that  she was  held  for about  two  weeks,

during which  time she was  raped twice.  Salifu  claims that

the  officers told  her she  was  being held  because of  her

participation in the demonstration.  

     Salifu's affidavit states that a police officer told her

that she would  be transferred to Accra, Ghana's capital, and

that many prisoners sent there  never returned.  The  officer

                             -3-                                         -3-

agreed to help  Salifu escape and took her  home.  Her mother

suggested that  she go  to stay  with her  grandmother, which

Salifu did.  

     After  three months  with  her grandmother,  Salifu said

that she  decided to contact a  friend in Accra.   The friend

took  Salifu in  and promised  to  help her  escape from  the

country.   The friend obtained  a passport for Salifu  in the

name of  Marian Bigelow and  an airline ticket to  the United

States.  The friend also gave her an envelope containing some

photographs.    During  the  flight,  Salifu   destroyed  the

passport, as her friend had instructed.

     Salifu was  detained by an INS official  upon arrival in

New  York.   The official  searched her  bag and  removed the

envelope, which contained not only the photographs but also a

handwritten  letter.   Salifu claims  she did  not  write the

letter, does not  recognize the handwriting, and  was unaware

that the  letter was  in her possession  until it  was found.

The letter narrates the  experience of a New  Patriotic Party

activist who  was  raped; the  details  are similar  in  some

respects, but  not in others,  to Salifu's statements  in her

asylum affidavit.  

     The  INS   official  then  interrogated  Salifu.     She

requested  an interpreter who spoke Twi, her native language,

but  no interpreter  was  available.    Salifu  attempted  to

converse  with the officer in English, although she maintains

                             -4-                                         -4-

her English was and remains very poor.  The INS officer wrote

Salifu's  answers out in affidavit form, which Salifu signed.

This  "airport affidavit" was  admitted into evidence  at the

hearing, as were the letter and photographs found in Salifu's

possession and  a memorandum that  the INS officer  wrote "to

file" after interviewing Salifu.

     The   immigration  judge   wrote   a  detailed   opinion

concluding  that Salifu's testimony  was not credible.   This

conclusion was based on  Salifu's demeanor on the  stand, her

inability   or  refusal  to   answer  simple  questions,  and

inconsistencies  between  her  live  testimony,  the  airport

affidavit, and  the affidavit filed in support  of her asylum

petition.   The immigration  judge concluded that  Salifu not

carried her  burden of proving  that she had  a "well-founded

fear of  persecution" on  account of  her political  opinion.

Alvarez-Flores v.  INS, 909 F.2d 1, 3  (1st Cir. 1990).   On                                  

appeal,  the  Board  of  Immigration  Appeals   affirmed  the

immigration judge's decision.

     Salifu's argument on  appeal comprises an attack  on the

factfinder's credibility assessments, which must be upheld as

long as  they are "reasonably grounded in  the record, viewed

as a whole."   Cordero-Trejo v.  INS, 40 F.3d 482, 487  (1st                                                

Cir.  1994).   We think  that the  immigration judge  was not

clearly  erroneous in concluding  that Salifu's testimony was

not convincing.  As the  judge noted, there were  "sufficient

                             -5-                                         -5-

inconsistencies  in the  testimony,  asylum application,  and

affidavitalone to warrant a negative finding of credibility."

     Salifu argues that the Board violated the policy of  our

decision  in Cordero-Trejo  v.  INS, 40 F.3d 482 (1st  Cir.                                               

1994).   In Cordero-Trejo, we  reversed a  denial of  asylum,                                     

noting  that  the  immigration  judge's  adverse  credibility

findings were not based on  "any perspectives offered by  the

unique  vantage  point  of the  factfinder,  such  as witness

demeanor, conflicting or confused testimony, etc., from which

credibility is typically assessed."  Id. at 491.  Rather, the                                                    

immigration   judge   in    Cordero-Trejo   discredited   the                                                     

petitioner's testimony with criticisms that we thought either

patently  unreasonable  or  directly refuted  by  documentary

evidence in the record.  Nothing like that occurred here.

     Salifu makes a  related legal argument that her own lack

of credibility does  not dispose of her claim that  she has a

well-founded fear  of  persecution.   Salifu quotes  language

from Cordero-Trejo to  the effect that an  asylum applicant's                              

testimony must  be evaluated  in the  context of  documentary

evidence of the  political situation in the  applicant's home

country.   Salifu is right that such  information is relevant

to  determine whether a  petitioner's fear of  persecution is

objectively "well-founded."   But as a threshold  matter, the

asylum  petitioner  must   prove  that  she  has   an  actual

subjective  fear of persecution.  INS v. Cardoza-Fonseca, 480                                                                    

                             -6-                                         -6-

U.S. 421, 430-31 (1987).  The subjective element of an asylum

claim  must  be  "established  via the  applicant's  credible                                                                         

testimony that his fear is genuine."  Cordero-Trejo, 40 F.3d                                                               

at 491 (emphasis added).   In this regard a petitioner's lack

of credibility can be dispositive, as it is here.

     Salifu  argues  that  the  immigration  judge  erred  in

admitting   into   evidence   the  handwritten   letter   and

photographs seized  from her at  the airport, as well  as the

INS  officer's "memorandum to file."  Because the photographs

and memorandum do not appreciably strengthen the case against

Salifu, we believe their admission,  if at all erroneous, was

harmless.    Rodriguez-Hernandez v.  Miranda-Velez,  132 F.3d
848, 855 (1st Cir. 1998).

     The  handwritten letter, on the other hand, was damaging

to Salifu.  Salifu's sole objection below was that the letter

was irrelevant.  This objection is without merit.  The letter

tended  somewhat to  increase  the  chance  that  Salifu  was

"coached in her  story" before  leaving Ghana,  and that  the

story was  untrue in  material respects.   On appeal,  Salifu

asserts   that  there  was  no  foundation  for  the  letter,

specifically,  that there was  no independent proof  that the

letter offered was  the one found in her  possession and that

it had  not been  altered.  However,  this objection  was not

made at the time  the letter was offered into evidence, so it

                             -7-                                         -7-

is deemed waived.  United States v. Benavente-Gomez, 921 F.2d
378, 385 (1st Cir. 1990).

     Salifu makes other  arguments regarding the  definitions

of  persecution and  political opinion.    Because the  Board

correctly   affirmed  the   immigration  judge's   conclusion

regarding credibility,  we do  not reach Salifu's  additional

eligibility  arguments.   Because she  does  not qualify  for

asylum, Salifu also does not meet the more demanding standard

for  withholding of deportation.  Alvarez-Flores, 909 F.2d at                                                            

4.

     Affirmed.                         

                             -8-                                         -8-